Citation Nr: 1218040	
Decision Date: 05/21/12    Archive Date: 05/31/12

DOCKET NO.  09-13 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Delaware Commission of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to April 1971, with service in the Republic of Vietnam from December 1968 to December 1969, and from June 1970 to April 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Wilmington, Delaware, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, denied service connection for hepatitis C.  

In April 2010, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  

In April 2010 and August 2010, the Board remanded the claim for additional development and adjudicative action.  The case was returned to the Board for further appellate review.  

In December 2011, the Board requested an opinion from a Veterans Health Administration (VHA) medical expert.  A VHA opinion was received in February 2012 and incorporated into the record.  The Veteran and his representative were provided a copy of the VHA opinion, and given sixty days to respond.  In April 2012, the Veteran indicated that he had no further argument and/or evidence to submit.  Therefore, the Board will consider the current evidence of record in deciding the appeal. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  There is no competent, credible, or probative evidence that the Veteran's hepatitis C is related to his active military service.  
CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & West Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5.103(a) (West Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  

The Board finds that the VCAA notice requirements have been satisfied by the January 2007 VCAA letter.  In the letter, VA informed the Veteran that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed him it had to obtain any records held by any federal agency.  The letter also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the RO told the Veteran that he could obtain private records himself and submit them to VA.  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the January 2007 VCAA letter included the type of evidence necessary to establish a disability rating and effective date for the disabilities on appeal.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 2011); 38 C.F.R. § 3.159 (2011).  In connection with the current appeal, VA has obtained the Veteran's service treatment records and VA outpatient treatment records from September 2006 to August 2010.  VA also provided the Veteran with VA examinations.  The examiners reviewed the Veteran's subjective medical history, recorded pertinent examination findings, and provided conclusions with rationale.  In addition and as previously indicated, an opinion from a VHA medical expert under the provisions of 38 U.S.C.A. § 7109(a) and 38 C.F.R. § 20.901(a) was obtained in February 2012.  As is discussed in full below, the Board has weighed the probative value of the VA examination reports and the VHA opinion and provided adequate reasons and bases for concluded that the VHA opinion is more probative than the VA examination reports.  There is no indication that further medical opinions are necessary.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2) (West Supp. 2011); 38 C.F.R. § 3.159(d) (2011); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

II.  Decision  

The Veteran seeks entitlement to service connection for hepatitis C.  At the April 2010 Board hearing, the Veteran testified that he incurred hepatitis C as the result of exposure to contaminated blood of his fellow service members during service in the Republic of Vietnam.  The Veteran asserts that his hepatitis C is attributable to his military service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002).  Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumptive period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  

In order to establish service connection for hepatitis C, the evidence must show that hepatitis C infection, risk factor(s), or symptoms were incurred in or aggravated by service.  The evidence must further show by competent evidence that there is a relationship between the current hepatitis C disability and an incident of the Veteran's service.  Risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  See VBA Letter 211B (98-110), November 30, 1998.  No compensation shall be paid if the disability resulting from injury or disease in service is a result of the Veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1131.  

It is acknowledged that the Veteran is competent to report about what he experienced during service.  Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

After a full review of the record, including the medical evidence and statements of the Veteran, the Board concludes that preponderance of the probative competent and credible evidence is against the claim of service connection for hepatitis C.  

Review of the Veteran's service treatment records note a visit to sick call in April 1971 for a heroin withdrawal.  Specifically, it was reported that the Veteran's last "hit" was two days ago, and he visited sick call after enduring severe abdominal cramps, nausea, and vomiting.  The Veteran was admitted to the hospital and received treatment.  

Next, review of the Veteran's post service treatment records reflects complaints, treatment, and diagnosis of hepatitis C.  At a September 2006 VA outpatient treatment visit, the Veteran admitted to being a heavy drinker in the past.  He also admitted to smoking cigarettes at a young age and using both marijuana and cocaine while in service.  The Veteran denied having any military sexual trauma, but admitted to having a tattoo, which the VA physician deemed a risk factor for hepatitis.  As such, hepatitis C serology testing was recommended, and in December 2006, laboratory testing revealed normal liver function tests (LVF) with a positive viral load.  The Veteran was diagnosed with hepatitis C.  

In his February 2007 VA Risk Factors for Hepatitis Questionnaire, the Veteran indicated that he had never used intravenous drugs, intranasal cocaine, engaged in high risk sexual activity, had hemodialysis, or underwent a blood transfusion.  He reported sharing toothbrushes or razor blades while in the field in Vietnam, and admitted to having tattoos or body piercings but indicated that they were not done in the service.  He denied ever being a healthcare worker, but again stated that he was exposed to his fellow comrades' blood in Vietnam while a medic was assisting a fellow soldier.  

At the hearing in April 2010, the Veteran testified that he was exposed to blood he assisted a medic with a soldier that had been shot and he used his hand to help stop the bleeding.  He indicated that he used heroin by smoking it during his second tour of duty in Vietnam.  He also testified that he had tattoos that he got after he was discharged from active service.  He indicated that he got the tattoos in 1972 or 1973.  He testified that during service he had yellowing of the eyeballs and fingers.  He indicated that he went to a medic who indicated that the Veteran had hepatitis and that there was no treatment for it.

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the hepatitis did not have its onset in service and there were no chronic symptoms of hepatitis during active service.  

It is acknowledged that the Veteran is competent to report about what he experienced, for example, he is competent to discuss his exposure to contaminated blood of a fellow service member and experiencing symptoms in service.  Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

However, in this case, the Veteran has not alleged continuity of symptomatology following discharge from service.  Rather, he has stated that he has hepatitis C, which he believes is due to the exposure of contaminated blood of his fellow service members during service in the Republic of Vietnam.  Furthermore, the objective medical evidence does not show continuity of symptoms.  At the hearing, the Veteran stated that he had yellowing of the eyeball and fingernails in service and was told by a medic that he had hepatitis.  However, the contemporaneous service treatment records are negative for any evidence of asserted complaints or of a diagnosis of jaundice or hepatitis in service.  The Board finds that the Veteran's statements as to a diagnosis of hepatitis in service are not credible because they are outweighed by the more contemporaneous service treatment records which do not show such a diagnosis in service.  In addition, the Board does not find credible the assertion that the Veteran had tattoos in service.  He has made inconsistent statement as to when the tattoos were done.  As noted above in the February 2007 statement regarding risk factors and the April 2010 hearing, the Veteran indicated that the tattoos were done after military service.  However, during the March 2007 VA examination, the Veteran indicated that he got the tattoos during service.  The Board finds that the inconsistency in his statements regarding tattoos renders any allegation of have tattoos in service not credible.  

In March 2007, the Veteran was afforded a VA examination to determine whether his hepatitis C was attributable to his military service.  The Veteran reported to the examiner that he had an episode of jaundice while he was in Vietnam.  He explained that he was restricted to his quarters and improved without any treatment.  He admitted to heavy alcohol abuse until 1994 and being exposed to blood in service.  He also informed the examiner that he got his tattoos during service.  After physical examination and laboratory testing, the VA examiner diagnosed the Veteran with hepatitis C.  Based on a review of the claims file and information solicited from the Veteran at the examination, the VA examiner concluded that the Veteran's tattoos were the most likely cause of his hepatitis C.  

Due to the Veteran's inconsistent statements of when he received his body tattoos, the Board remanded the claim for an additional examination.  See the August 2010 Board remand.  As such, the Veteran underwent a second VA examination in September 2010.  The Veteran reported being exposed to blood in service and having tattoos on his left and right upper arms.  After physical examination and laboratory testing, he was diagnosed with chronic hepatitis C.  The VA examiner reviewed the claims file as well as VA outpatient treatment records, and noted that the Veteran had an attack of hepatitis in 1969, and was ultimately diagnosed with hepatitis C in 2007.  The examiner opined that it is at least as likely as not that he Veteran's hepatitis C is related to the "service condition" because the Veteran had hepatitis in 1969, during his military service.  

A VHA was requested in December 2011 to determine the etiology of the Veteran's hepatitis C.  In February 2012, after a detailed review of the Veteran's claims file, a VA physician determined that she was unable to conclude the Veteran's hepatitis C originated in service with a "50% or greater probability."  She explained that while the Veteran's tattoos are the most likely etiology of his hepatitis C infection, one cannot completely negate the possibility of incurring the infection via the heavy blood exposure that may have occurred in service.  The VA physician stated that many patients with the hepatitis C virus (HCV) are often overlooked because they do not demonstrate any symptoms associated with the disease, not all patients with HCV develop cirrhosis, and often times, liver test results appear normal.  However, the VA physician explained that this possibility of blood exposure causing the Veteran's hepatitis C does not rise to the probability of 50 percent or greater because of the other risk factor of hepatitis C the Veteran has demonstrated, which is the presence of body tattoos.  

The Board acknowledges the March 2007 and September 2010 VA opinions; however, in weighing the probative value of such opinions, the Board finds that they are less probative than the highly probative February 2012 VHA opinion.  As previously mentioned, the March 2007 VA examiner concluded that the Veteran's tattoos were the most likely cause of the hepatitis C.  However, at this examination, the Veteran reported having an episode of jaundice in service and receiving his tattoos during service.  Additionally, the September 2010 VA examiner concluded that it is at least as likely as not that the Veteran's hepatitis C is related to his service.  In reaching this opinion, the examiner indicated that the Veteran had an attack of hepatitis in 1969 during service.  The Board notes that there is no evidence in the Veteran's service treatment records of an episode of jaundice in service, experiencing an attack of hepatitis in service, or that he received his tattoos in service.  As found above, the statements as to having tattoos in service or receiving a diagnosis of hepatitis in service are not found to be credible.  The Court has found that the weight of a medical opinion is diminished where the opinion is based on an inaccurate factual premise or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The Board finds that the February 2012 VHA medical opinion is based on the accurate facts and provides more supporting clinical data and rationale against an etiological relationship than the March 2007 and September 2010 VA opinions, and thus has more probative value.  As such, service connection for hepatitis C is not warranted.  

The Board has considered the arguments advanced by the Veteran that his hepatitis C is related to his service.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of a disability or symptoms of a disability subject to lay observation.  However, hepatitis C requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology, and the Veteran does not have any specialized training in this regard.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Accordingly, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for hepatitis C, and the benefit-of-the-doubt rule is not for application.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for hepatitis C is denied.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


